Citation Nr: 1301163	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  09-41 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than February 22, 2005 for the grant of service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her son-in-law (J.F.)


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to November 1970.  He died in January 2002 and the Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted entitlement to service connection for the cause of the Veteran's death, effective February 22, 2005.  The Appellant and her son-in-law testified at a Board hearing at the RO in Winston-Salem, North Carolina, in July 2012.  This transcript has been associated with the file.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the cause of the Veteran's death in a May 2002 rating decision.    

2.  In June 2004, the RO found that the appellant did not timely perfect an appeal of the May 2002 rating decision.  The appellant did not appeal the June 2004 RO determination.  

3.  The appellant filed a petition to reopen a claim of entitlement to service connection for the cause of the Veteran's death, which was received on May 18, 2004.  

4.  By way of a June 2007 Board decision and August 2007 RO rating decision, the appellant was granted service connection for the cause of the Veteran's death, effective February 22, 2005.  


CONCLUSION OF LAW

Entitlement to an effective date prior of May 18, 2004, and not earlier, for the award of service connection for the cause of the Veteran's death is granted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Significantly, however, the United States Court of Appeals of the Federal Circuit has held that, with regard to claims for an earlier effective date, once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Regarding the duty to assist, all relevant records have been obtained and the appellant has been provided with a hearing.  The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the appellant by VA would be capable of substantiating her claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

 Analysis

The appellant alleges that service connection for the cause of the Veteran's death should be effective prior to February 22, 2005 as she submitted evidence in her original March 2002 claim and this evidence was used, in part, to eventually grant her claim.  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  See Leonard v. Principi, 405 F.3d 1333 (Fed. Cir. 2005); Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. Brown, 5 Vet. App. 215 (1993).

The appellant filed her original claim for service connection for the cause of the Veteran's death in March 2002.  In May 2002, the RO denied the claim.  The appellant was notified of this decision and of her appellate rights by letter dated May 28, 2002.  She submitted a Notice of Disagreement in August 2002.  A Statement of the Case was issued on February 2, 2004.  Thereafter, the appellant submitted a substantive appeal dated April 18, 2004, which was received at the RO on May 18, 2004, more than 60 days after the issuance of the Statement of the Case.  See 38 C.F.R. § 20.302(b).

In a letter dated June 3, 2004, the RO notified the appellant that her appeal had been closed because her substantive appeal that was received on May 18, 2004, was not timely.  The letter also notified the appellant of her appellate rights.  She did not appeal the June 2004 RO decision.  No correspondence was received within one year (i.e., by June 3, 2005) expressing dissatisfaction or disagreement with the June 2004 RO decision that found that the substantive appeal that was received on May 18, 2004, was not timely.  See 38 C.F.R. §§ 20.200, 20.201.  Further, no new and material evidence relating to the issue of the timeliness of the substantive appeal was received within one year of June 3, 2004.  See 38 C.F.R. § 3.156(b).  

As such, the May 2002 rating decision that denied service connection for the cause of the Veteran's death and the June 2004 decision that found that the appellant did not perfect an appeal of the May 2002 rating decision became final.  38 C.F.R. § 20.1103.  Accordingly, new and material evidence was required to reopen any future claim for service connection for the cause of the Veteran's death.

The appellant filed a petition to reopen her claim of service connection for the cause of the Veteran's death, which was received at the RO on February 22, 2005.  In her statement, she requested that her claim be reopened and submitted additional medical evidence "to be considered as new and material."  In a May 2005 rating decision, the RO found that new and material evidence had not been submitted to reopen the appellant's claim.  On June 9, 2005, the appellant submitted a notice of disagreement with the May 2005 rating decision.  She went on to perfect an appeal of that decision.  A June 2007 Board decision determined that new and material evidence had been submitted, and the appellant's claim was reopened and granted.  By way of an August 2007 rating decision, the appellant's claim for entitlement to service connection for the cause of the Veteran's death was granted, effective February 22, 2005.  In a February 2008 Notice of Disagreement, the appellant indicated that the effective date should be earlier.

Pertinent regulations outlined above explicitly indicate that the effective date for service connection for a reopened claim cannot be earlier than the date of receipt of the claim to reopen.  In this case, the Board finds that the substantive appeal submitted by the appellant on May 18, 2004, which was untimely as to the May 2002 rating decision that denied service connection for the cause of the Veteran's death, constitutes a petition to reopen that claim.  However, a thorough review of the claims file does not reveal any attempts by the appellant to reopen the issue of service connection for the cause of the Veteran's death prior to May 18, 2004.  

The appellant testified in July 2012 that she did not timely perfect an appeal of the May 2002 rating decision that denied service connection for the cause of the Veteran's death because she is blind.  Her son-in-law testified that he and his wife usually read her mail for her, but they are not available to help every day.  Regardless, as previously mentioned, the appellant did not appeal the June 2004 RO determination that found that she did not timely perfect an appeal of the May 2002 rating decision; therefore, this determination is final.  Additionally, the June 2007 Board decision found that the May 2002 rating decision was final.  

The appellant has requested an effective date of March 2002 for the award of service connection for the cause of the Veteran's death.  The Board sympathizes with her and acknowledges her contentions that an earlier effective date is warranted as she had originally submitted evidence to support her claim in March 2002 and this evidence was ultimately used, in part, to grant her claim.  However, there are no pending, unadjudicated claims for entitlement to service connection for the cause of the Veteran's death prior to May 18, 2004.  While it is possible that the appellant could overcome the finality of a decision by alleging clear and unmistakable error (CUE), she has not as of this date challenged earlier decisions on the basis of CUE.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105, 

20.1403.  Therefore, an effective date earlier than May 18, 2004, for the award of service connection for the cause of the Veteran's death is not warranted.  


ORDER

Entitlement to an effective date of May 18, 2004, for the award of service connection for the cause of the Veteran's death is granted.



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


